Case 2:19-cv-03955-MWF-FFM Document 49 Filed 08/14/19 Page 1 of 18 Page ID #:1862



  1    HOWARTH & SMITH
       DON HOWARTH, (SBN 53783)
  2    dhowarth@howarth-smith.com
       SUZELLE M. SMITH, (SBN 113992)
  3    ssmith@howarth-smith.com
       PAULEEN TRUONG, (SBN 317914)
  4    ptruong@howarth-smith.com
       523 West Sixth Street, Suite 728
  5    Los Angeles, California 90014
       Telephone: (213) 955-9400
  6    Facsimile: (213) 622-0791

  7    Attorneys for Plaintiffs
       ANDREW VON OEYEN, et al.
  8
                             UNITED STATES DISTRICT COURT
  9
                            CENTRAL DISTRICT OF CALIFORNIA
  10

  11   ANDREW VON OEYEN, an individual;       )   Case No. 2:19-cv-03955
       EMMANUEL VILLAUME, an individual;      )   MWF(FFMx)
  12   DAWN ERICSON, individually and as      )
       Trustee of the DAWN NAVARRO            )   First Amended Complaint filed:
  13   ERICSON TRUST; DOMINIQUE NAVARRO,      )   April 30, 2019
       an individual; JACK SILVERMAN, an      )
  14   individual; CLAIRE SILVERMAN, an       )   Date Removed: May 6, 2019
       individual; MARIEL SANDOVAL,           )
  15   individually and as parent and         )
       natural guardian of S.B.S., a          )   PLAINTIFFS’ OPPOSITION TO THE
  16   minor; CLIFFORD HIRSCH, an             )   BOEING COMPANY’S EX PARTE
       individual; GLADYS HIRSCH, an          )   APPLICATION TO STAY ANY ORDER
  17   individual; ISHC LOMPOC, LLC, a        )   REMANDING THE CASE
       Delaware limited liability             )
  18   company; PAUL ROTHBARD, an             )
       individual; and CHELSEA SEGAL, an      )
  19   individual,                            )
                                              )
  20                                          )
                     Plaintiffs,              )
  21                                          )
               vs.                            )
  22                                          )
       SOUTHERN CALIFORNIA EDISON             )
  23   COMPANY; EDISON INTERNATIONAL;         )
       THE BOEING COMPANY; and DOES 1         )
  24   through 100, inclusive,                )
                                              )
  25                                          )
                     Defendants.              )
  26                                          )
                                              )
  27                                          )
                                              )
  28                                          )


         PLAINTIFFS’ OPPOSITION TO THE BOEING COMPANY’S EX PARTE APP. TO STAY ORDER
Case 2:19-cv-03955-MWF-FFM Document 49 Filed 08/14/19 Page 2 of 18 Page ID #:1863



  1                                   TABLE OF CONTENTS
  2
       I.     BOEING’S EX PARTE APPLICATION IS DEFICIENT.................. 1
  3
              A.    Legal Standard..........................................1
  4

  5    II.    APPELLATE COURTS LACK JURISDICTION TO REVIEW REMAND ORDERS
              BASED ON PROCEDURAL DEFECT.................................. 2
  6
              A.    Legal Standard..........................................4
  7
              B.    Application.............................................5
  8
       III. A STAY IS DISFAVORED AND THE MOVING PARTY FACES A HIGH
  9         BURDEN WHICH DEFENDANT BOEING HAS FAILED TO MEET............ 6
  10          A.    A Stay Pending Appeal Will Substantially
                    Prejudice Plaintiffs....................................6
  11
              B.    There Is No Conflicting Case Law on the Issue of
  12
                    Two Unserved Pleadings and Which Is Operative...........8
  13
              C.    Boeing Will Not Suffer Irreparable Harm Absent
  14                Stay....................................................9

  15          D.    A Stay Is Against Public Interest......................12

  16   IV. CONCLUSION...................................................14
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                i
            PLAINTIFFS’ OPPOSITION TO THE BOEING COMPANY’S EX PARTE APP. TO STAY ORDER
Case 2:19-cv-03955-MWF-FFM Document 49 Filed 08/14/19 Page 3 of 18 Page ID #:1864



  1                               Table of Authorities
       Cases                                                               Page(s)
  2

  3    Alarcon v. Shim, Inc.,
         2007 WL 4287336 (N.D. Cal. Dec. 5, 2007) ...................9,10,13
  4
       Cabalce v. Thomas E. Blanchard & Assocs., Inc.,
  5      797 F.3d 720 (9th Cir. 2015) ...................................4,5

  6    Cabalce v. VSE Corp.,
         922 F. Supp. 2d 1113 (D. Haw. 2013) ............................4,5
  7

  8    Citibank, N.A. v. Jackson,
         No. 3:16-CV-712-GCM, 2017 WL 4511348 (W.D.N.C. Oct. 10, 2017) . 12
  9
       City of Albany v. CH2M Hill, Inc.,
  10     2018 WL 1558448 (D. Or. Mar. 30, 2018) ......................... 7
  11   Couch v. Telescope Inc.,
         611 F.3d 629 (9th Cir. 2010) ....................................9
  12

  13   Golden Gate Rest. Ass’n v. City & Cty. of San Francisco,
         512 F.3d 1112 (9th Cir. 2008) ................................. 11
  14
       In re Blatter,
  15     241 F. App'x 371 (9th Cir. 2007) ...........................1,3,4,6
  16   In re Caesars Entm't Operating Co., Inc.,
         588 B.R. 233 (B.A.P. 9th Cir. 2018) ............................3,5
  17

  18   j2 Glob. Commc'ns, Inc. v. Protus IP Sols.,
         2008 WL 11338136 (C.D. Cal. Sept. 23, 2008) .................... 6
  19
       Looney v. Superior Court,
  20     16 Cal. App. 4th 521 (1993) .................................... 8
  21   Los Angeles Coliseum Commission v. National Football League,
         634 F.2d 1197 (9th Cir.1980) ................................10, 11
  22

  23   Los Angeles Cty. Bar Ass’n v. Eu,
         979 F.2d 697 (9th Cir. 1992) ................................... 7
  24
       Lu Junhong v. Boeing Co.,
  25     792 F.3d 805 (7th Cir. 2015) ................................... 3
  26   Manier v. Medtech Prod., Inc.,
  27     29 F. Supp. 3d 1284 (S.D. Cal. 2014) ..........................6,11

  28
                                             ii
         PLAINTIFFS’ OPPOSITION TO THE BOEING COMPANY’S EX PARTE APP. TO STAY ORDER
Case 2:19-cv-03955-MWF-FFM Document 49 Filed 08/14/19 Page 4 of 18 Page ID #:1865



       Mission Power Eng’g Co. v. Cont’l Cas. Co.,
  1      883 F. Supp. 488 (C.D. Cal. 1995) .............................. 1
  2
       Nevada v. Hicks,
  3      533 U.S. 353 (2001) ........................................... 10

  4    Northrop Grumman Tech. Servs., Inc. v. DynCorp Int’l LLC,
         2016 WL 3346349 (E.D. Va. June 16, 2016) ...................... 13
  5
       Powerex Corp. v. Reliant Energy Servs., Inc.,
  6      551 U.S. 224 (2007) ..........................................3,4,5
  7
       Quackenbush v. Allstate Ins. Co.,
  8      517 U.S. at 716 (1996) ......................................... 6

  9    Raskas v. Johnson & Johnson,
         2013 WL 1818133 (E.D. Mo. Apr. 29, 2013) ...................... 12
  10
       Rice v. Superior Court,
  11     136 Cal. App. 3d 81 (Cal. Ct. App. 1982) .......................7,8
  12
       SFA Grp., LLC v. Certain Underwriters at Lloyd’s, London,
  13     2017 WL 7661481 (C.D. Cal. Jan. 6, 2017) ....................... 7

  14   United States v. Real Prop. & Improv. Located at 2366 San Pablo
         Ave. Berkeley, Cal.,
  15     2015 WL 525711 (N.D. Cal. Feb. 6, 2015) ....................... 12
  16
       Statutes
  17
       28 U.S.C. § 1442..............................................2,3,4
  18
       28 U.S.C. § 1443..................................................3
  19
       28 U.S.C. § 1447..............................................3,4,5
  20

  21

  22

  23

  24

  25

  26

  27

  28
                                             iii
         PLAINTIFFS’ OPPOSITION TO THE BOEING COMPANY’S EX PARTE APP. TO STAY ORDER
Case 2:19-cv-03955-MWF-FFM Document 49 Filed 08/14/19 Page 5 of 18 Page ID #:1866



  1            Defendant The Boeing Company (“Boeing”) asks the Court, ex
  2    parte, for an emergency order to stay any final order remanding the
  3    above-captioned case pending appeal to the Ninth Circuit.               Dkt. 48.
  4        Plaintiffs hereby oppose Boeing’s Ex Parte Application because:
  5    (1) Boeing has failed to show proper grounds for ex parte relief;
  6    (2) removal based on a procedural defect is not subject to
  7    appellate review; and, (3) Boeing has not met its burden of
  8    establishing extraordinary circumstances necessary for a stay.
  9    I.      BOEING’S EX PARTE APPLICATION IS DEFICIENT
  10           A.   Legal Standard
  11           Boeing’s Ex Parte Application does not address the legal
  12   requirements for ex parte relief.            Even in its discussion of why it
  13   seeks an immediate stay here (not specifically ex parte relief),
  14   rather than on noticed motion, it recites only the types of concern
  15   that all litigants face, who must follow the regular timing
  16   requirements under the rules. 1        This Court’s Standing Order refers
  17   parties to Mission Power Eng’g Co. v. Cont’l Cas. Co., 883 F. Supp.
  18   488 (C.D. Cal. 1995), which details the requirements for an Ex
  19   Parte Application as follows:
  20                [T]hese hybrid ex parte motions are inherently
  21                unfair . . . . This is due primarily to
  22                gamesmanship.
  23                . . .
  24                The judge drops everything except other urgent
  25                matters . . . hearings or trials—where a courtroom
  26                full of deserving users of the court are waiting—are
  27                often interrupted or delayed.
  28
       1   See Dkt. 48 at 7-9.
                                                1
            PLAINTIFFS’ OPPOSITION TO THE BOEING COMPANY’S EX PARTE APP. TO STAY ORDER
Case 2:19-cv-03955-MWF-FFM Document 49 Filed 08/14/19 Page 6 of 18 Page ID #:1867



  1                . . .
  2                Many ex parte motions are denied . . . because the
  3                papers do not show that bypassing the regular
  4                noticed motion procedure is necessary.
  5                . . .
  6                What showing is necessary to justify ex parte
  7                relief?    First, the evidence must show that the
  8                moving party's cause will be irreparably prejudiced
  9                if the underlying motion is heard according to
  10               regular noticed motion procedures.          Second, it must
  11               be established that the moving party is without
  12               fault in creating the crisis that requires ex parte
  13               relief, or that the crisis occurred as a result of
  14               excusable neglect.
  15   Id. at 490-92.
  16          Boeing has not shown irreparable prejudice as required for ex
  17   parte relief, as well as for a stay of any remand order, as is
  18   discussed below.
  19   II.    APPELLATE COURTS LACK JURISDICTION TO REVIEW REMAND ORDERS
  20          BASED ON PROCEDURAL DEFECT
  21          Boeing asserts that “[u]nlike most orders remanding a case to
  22   state court, a party may appeal where, as here, removal is based in
  23   part on the federal officer removal statute, Section 1442.” 2
  24   Boeing says it “has a clear right to appeal any remand order
  25   because it removed this case under . . . the Federal Office Removal
  26   Statute, 28 U.S.C. § 1442.” 3       It states that this gives “an
  27

  28
       2   Dkt 48 at 4.
       3   Id. at 5.
                                               2
           PLAINTIFFS’ OPPOSITION TO THE BOEING COMPANY’S EX PARTE APP. TO STAY ORDER
Case 2:19-cv-03955-MWF-FFM Document 49 Filed 08/14/19 Page 7 of 18 Page ID #:1868



  1    appellate court . . . jurisdiction to review the entire remand
  2    order . . . .” 4    Boeing does not cite any Ninth Circuit case for
  3    the proposition that an appeal may be taken where a district court
  4    order remands on the basis of a non-reviewable ground, such as a
  5    technical defect, which is itself sufficient grounds for remand. 5
  6          28 U.S.C. § 1447(c) states, in relevant part: “A motion to
  7    remand the case on the basis of any defect other than lack of
  8    subject matter jurisdiction must be made within 30 days after the
  9    filing of the notice of removal under section 1446(a). If at any
  10   time before final judgment it appears that the district court lacks
  11   subject matter jurisdiction, the case shall be remanded.”              28
  12   U.S.C. § 1447(d) states, “An order remanding a case to the State
  13   court from which it was removed is not reviewable on appeal or
  14   otherwise, except that an order remanding a case to the State court
  15   from which it was removed pursuant to section 1442 or 1443 of this
  16   title shall be reviewable by appeal or otherwise.”             “The Supreme
  17   Court has held that § 1447(d) must be read together with § 1447(c)
  18   such that § 1447(d) precludes review only of remands made pursuant
  19

  20   4 Id. Boeing cites Lu Junhong v. Boeing Co., 792 F.3d 805, 811
  21   (7th Cir. 2015), which permitted review of otherwise unappealable
       grounds for remand, because the District Court, ordering remand,
  22   found that Boeing was not a federal officer. The Court of Appeal
       affirmed the district court’s finding of no federal officer
  23   jurisdiction and further found that “frivolous removal leads to
       sanctions . . . and after today it would be frivolous for Boeing .
  24   . . to invoke § 1442 [federal officer] as a basis of removal.” Id.
       at 813. However, the Seventh Circuit held that the existence of
  25   the federal officer claim, even if invalid, allowed appellate
       jurisdiction over otherwise unappealable grounds for federal
  26   jurisdiction despite section 1447(d). The reasoning of this case
       is inconsistent with Powerex Corp. v. Reliant Energy Servs., Inc.,
  27
       551 U.S. 224 (2007) and In re Caesars Entm't Operating Co., Inc.,
  28   588 B.R. 233, 240, 241 n.4 (B.A.P. 9th Cir. 2018).
       5 See Dkt. 48 at 5-6.
                                        3
           PLAINTIFFS’ OPPOSITION TO THE BOEING COMPANY’S EX PARTE APP. TO STAY ORDER
Case 2:19-cv-03955-MWF-FFM Document 49 Filed 08/14/19 Page 8 of 18 Page ID #:1869



  1    to a ground enumerated in § 1447(c).”           In re Blatter, 241 F. App'x
  2    371, 372 (9th Cir. 2007).
  3            Boeing is not entitled to an appeal because the Court’s
  4    tentative ruling here ordered remand based on a procedural defect.
  5        See Exhibit A to the Declaration of Don Howarth, filed
  6    concurrently herewith.
  7            A.   Legal Standard
  8            It is basic that “[t]he authority of appellate courts to
  9    review district-court orders remanding removed cases to state court
  10   is substantially limited by statute.”           Powerex Corp. v. Reliant
  11   Energy Servs., Inc., 551 U.S. 224, 229 (2007).             “[A] remand order
  12   is not reviewable if (1) the district court lacked subject matter
  13   jurisdiction, or (2) the moving party filed a timely motion raising
  14   any defect other than a lack of subject matter jurisdiction.”                In
  15   re Blatter, 241 F. App’x 371, 373 (9th Cir. 2007) (emphasis added).
  16       Here, remand was sought based on the procedural defect that the
  17   case was removed based on a non-operative complaint.
  18           The district court need not explicitly state that the basis
  19   for remand is 28 U.S.C. § 1447(c).           Atl. Nat. Tr. LLC v. Mt. Hawley
  20   Ins. Co., 621 F.3d 931, 935 (9th Cir. 2010) (Court may “look to the
  21   substance of the order to determine whether it was issued pursuant
  22   to section 1447(c).”).        28 U.S.C. § 1447(d) permits appellate
  23   review of cases where the remand was based solely on the
  24   inapplicability of the federal officer removal statute. 6              For
  25
       6 Boeing cites Cabalce v. Thomas E. Blanchard & Assocs., Inc., 797
  26   F.3d 720, 727 n.1 (9th Cir. 2015) for the proposition that the
  27   Ninth Circuit has “jurisdiction to review” any remand order where
       the “case was removed from state court pursuant to 28 U.S.C. §
  28   1442.” Dkt. 48 at 5. In Cabalce, the district court’s entire
       analysis and basis for remand was the federal officer removal
                                        4
            PLAINTIFFS’ OPPOSITION TO THE BOEING COMPANY’S EX PARTE APP. TO STAY ORDER
Case 2:19-cv-03955-MWF-FFM Document 49 Filed 08/14/19 Page 9 of 18 Page ID #:1870



  1    example, in Powerex, 551 U.S. 224, the Supreme Court addressed
  2    appellate jurisdiction where cross-defendants removed an action
  3    based on several statutes, including federal officer removal.             Id.
  4    at 227.    The Ninth Circuit reviewed the district court’s remand
  5    order, which purported to remand on one of the § 1447(c) bases
  6    (lack of subject matter jurisdiction), which is not appealable.
  7    The Supreme Court “vacate[d] in part the judgment of the Ninth
  8    Circuit and remand[ed] the case with instructions to dismiss
  9    petitioner's appeal for want of jurisdiction.”          Id. at 229.     The
  10   Court held that the remand need only be “colorably characterized”
  11   as based on subject matter jurisdiction to bar review under §
  12   1447(d).   Id. at 234.
  13        The Ninth Circuit has considered § 1447(d) and appellate
  14   jurisdiction in the bankruptcy context, holding that if there is a
  15   sufficient basis for remand on a non-reviewable ground, there is no
  16   appeal.
  17               The plain language of 28 U.S.C. § 1447(d) is that a
  18               remand order that is based on the grounds set forth
  19               in 28 U.S.C. § 1447(c) is not reviewable, period. .
  20               . . Because we cannot review the remand orders, we
  21               need not consider any alternate basis for remand.
  22   In re Caesars Entm't Operating Co., Inc., 588 B.R. 233, 240, 241
  23   n.4 (B.A.P. 9th Cir. 2018).
  24        B.     Application
  25        In the present action, the Court’s tentative ruling remands
  26   the action based on a procedural defect.         Howarth Decl. Ex. A at 6
  27
       statute. See Cabalce v. VSE Corp., 922 F. Supp. 2d 1113 (D. Haw.
  28   2013), aff'd sub nom. Cabalce, 797 F.3d 720. Cabalce is
       inapplicable on this point here.
                                        5
         PLAINTIFFS’ OPPOSITION TO THE BOEING COMPANY’S EX PARTE APP. TO STAY ORDER
Case 2:19-cv-03955-MWF-FFM Document 49 Filed 08/14/19 Page 10 of 18 Page ID #:1871



  1    (“[T]he Court determines that Boeing removed a non-operative
  2    complaint, this alone is sufficient basis for granting the Remand
  3    Motion.”).     Such an order is non-reviewable under In re Blatter.
  4    241 F. App’x at 373.       Therefore, the Ninth Circuit lacks appellate
  5    jurisdiction over the Court’s order and any stay of remand for
  6    purposes of seeking an appeal would be meaningless.
  7    III. A STAY IS DISFAVORED AND THE MOVING PARTY FACES A HIGH BURDEN
  8           WHICH DEFENDANT BOEING HAS FAILED TO MEET
  9           “A stay is proper only in ‘extraordinary circumstances.’”             j2
  10   Glob. Commc'ns, Inc. v. Protus IP Sols., 2008 WL 11338136, at *2
  11   (C.D. Cal. Sept. 23, 2008) (citing Quackenbush, 517 U.S. at 716).
  12   “When considering a motion to stay an order pending appeal, the
  13   court looks at (1) whether the movant will suffer irreparable
  14   injury without the stay; (2) whether the stay will substantially
  15   injure any other party interested in the proceeding; (3) whether
  16   the movant has made a strong showing he is likely to succeed on the
  17   merits of the appeal; and (4) where the public interest lies.”
  18   Manier v. Medtech Prod., Inc., 29 F. Supp. 3d 1284, 1287 (S.D. Cal.
  19   2014) (denying Defendants’ motion to stay remand order pending
  20   appeal).
  21          A.    A Stay Pending Appeal Will Substantially Prejudice
  22                Plaintiffs
  23          Boeing asserts that “Plaintiffs will not be harmed if the
  24   Court grants Boeing’s application, and in fact would “avoid the
  25   risk of harm from potentially inconsistent outcomes” and “would
  26   conserve Plaintiffs’ resources.” 7          It claims that “Plaintiffs’
  27

  28
       7   Dkt. 48 at 9.
                                               6
           PLAINTIFFS’ OPPOSITION TO THE BOEING COMPANY’S EX PARTE APP. TO STAY ORDER
Case 2:19-cv-03955-MWF-FFM Document 49 Filed 08/14/19 Page 11 of 18 Page ID #:1872



  1    claimed ability to recover damages would not be prejudiced by the
  2    delay resulting from a stay.” 8
  3          Plaintiffs have an interest in preventing further delay
  4    following a successful motion to remand.           City of Albany v. CH2M
  5    Hill, Inc., 2018 WL 1558448, at *5 (D. Or. Mar. 30, 2018), aff'd,
  6    924 F.3d 1306 (9th Cir. 2019); see also SFA Grp., LLC v. Certain
  7    Underwriters at Lloyd’s, London, 2017 WL 7661481, at *2 (C.D. Cal.
  8    Jan. 6, 2017) (“[A]lthough Defendants’ primary argument for a stay
  9    is that it would avoid costly and potentially duplicative
  10   litigation, their current appeal may be a fruitless exercise,
  11   costing the parties time and money that could otherwise be spent
  12   litigating the merits.”).
  13         Plaintiffs are at a significant financial disadvantage as
  14   compared to Defendant Boeing.         They have lost their homes and
  15   businesses and continue to incur relocation and other expenses.
  16   Protracted litigation on tangential issues carries the risk of
  17   draining their resources before the case can be litigated on the
  18   merits.    Furthermore, Plaintiffs Clifford and Gladys Hirsch are 98
  19   and 94 years old, respectively. 9        “[L]itigation delays in certain
  20   circumstances could effectively deprive individual litigants of the
  21   ability to vindicate fundamental rights.”           Los Angeles Cty. Bar
  22   Ass’n v. Eu, 979 F.2d 697, 707, 707 n.4 (9th Cir. 1992) (noting
  23   California’s trial preference statute, permitting expedited trial
  24   for parties over the age of 70, was created to reduce this
  25   possibility); see also Rice v. Superior Court, 136 Cal. App. 3d 81,
  26   87–88 (Cal. Ct. App. 1982) (“Francis held that the purpose of the
  27   8 Id.
  28
       9 Declaration of Suzelle M. Smith, filed concurrently herewith, at
       ¶ 4.
                                        7
           PLAINTIFFS’ OPPOSITION TO THE BOEING COMPANY’S EX PARTE APP. TO STAY ORDER
Case 2:19-cv-03955-MWF-FFM Document 49 Filed 08/14/19 Page 12 of 18 Page ID #:1873



  1    [trial preference] statute was to protect a substantive right of
  2    litigants and therefore must be construed as mandatory to effect
  3    that purpose.”).
  4           A delay in the prosecution of Mr. and Mrs. Hirsch’s claims in
  5    this case could prevent them from seeing the resolution of their
  6    claims and would substantially decrease the measure of damages in
  7    their case, as they would no longer be able to testify in person to
  8    their property losses and emotional distress. 10           See Looney v.
  9    Superior Court, 16 Cal. App. 4th 521, 532 (1993) (“[P]reference is
  10   not only necessary to assure a party's peace of mind that he or she
  11   will live to see a particular dispute brought to resolution but . .
  12   . . The party’s presence and ability to testify in person and/or
  13   assist counsel may be critical to success.”).
  14           B.   There Is No Conflicting Case Law on the Issue of Two
  15                Unserved Pleadings and Which Is Operative
  16           Boeing asserts that “Plaintiffs’ motion to remand involves a
  17   question of law on which district courts in California have reached
  18   directly conflicting conclusions.” 11         It claims, “[v]arious
  19   district courts in California, including the Central District, have
  20   squarely held that for purposes of removal, an amended complaint
  21   cannot be the operative complaint until it has been served.” 12
  22   Thus, Boeing concludes that there is a “split in district court
  23   authority on the controlling legal question . . . .” 13
  24   / / /
  25
       10 Due to a total loss of their home and all belongings within,
  26   there is a lack of documentary or other evidence of personal
       property damages in this case.
  27   11 Dkt. 48 at 4.
       12 Id. (emphasis removed).
  28
       13 Id. at 7.
                                         8
            PLAINTIFFS’ OPPOSITION TO THE BOEING COMPANY’S EX PARTE APP. TO STAY ORDER
Case 2:19-cv-03955-MWF-FFM Document 49 Filed 08/14/19 Page 13 of 18 Page ID #:1874



  1           Boeing made this argument in opposing remand, and it was
  2    properly rejected.       There is no conflict, because there is no case
  3    holding that where there is an unserved complaint and an unserved
  4    amended complaint, the unserved amended complaint does not
  5    supersede the earlier unserved complaint.            Howarth Decl. Ex. A. at
  6    5 (“[A]ll of the cases Boeing relies on involve a situation in
  7    which the original complaint was served but the amended complaint
  8    was not.”).      As the Court here acknowledged, the reasoning of
  9    Boeing’s line of cases did not apply “where the original Complaint
  10   was not served . . . .”        Id.     “Significantly, defendants have not
  11   provided a single case that conflicts with the district court’s
  12   construction or application of [the law].”            Couch v. Telescope
  13   Inc., 611 F.3d 629, 633 (9th Cir. 2010); see also Alarcon v. Shim,
  14   Inc., 2007 WL 4287336, at *3 (N.D. Cal. Dec. 5, 2007) (“[T]his
  15   Court has broad discretion in deciding whether to remand a case . .
  16   . . Given this discretion, it is unlikely the Ninth Circuit would
  17   disturb the Court's order on appeal . . . .”) (finding defendant
  18   failed to prove likelihood of success on the merits for purposes of
  19   a motion to stay remand pending appeal). There is no immediate or
  20   urgent legal problem based on a conflict which requires a stay
  21   because the ruling here would raise a substantial legal issue for
  22   resolution by the Ninth Circuit.
  23          C.    Boeing Will Not Suffer Irreparable Harm Absent Stay
  24          Boeing states that it “would be irreparably harmed if it is
  25   forced to litigate simultaneously its federal appeal and the
  26   remanded state court action.” 14        It claims that “various motions .
  27   . . would be decided differently [in state court] than they would
  28
       14   Dkt. 48 at 7.
                                                9
            PLAINTIFFS’ OPPOSITION TO THE BOEING COMPANY’S EX PARTE APP. TO STAY ORDER
Case 2:19-cv-03955-MWF-FFM Document 49 Filed 08/14/19 Page 14 of 18 Page ID #:1875



  1    be in federal court,” and that “the state court may be called upon
  2    to adjudicate the validity of Boeing’s federal defenses.” 15              It
  3    asserts that “Boeing could be forced to engage in expensive and
  4    burdensome discovery . . . that would have been avoided had the
  5    case remained in federal court.” 16         Finally, it cites a case from
  6    the Eastern District of Virginia          claiming that “state court
  7    rulings made while the appeal [is] pending . . . would create a
  8    ‘rat’s nest of comity and federalism issues.’” 17
  9           Claims of injury through expenditure of money, time, or energy
  10   are insufficient to prove irreparable harm:
  11                As the Ninth Circuit stated: “‘[m]ere injuries,
  12                however substantial, in terms of money, time and
  13                energy necessarily expended ... are not enough.            The
  14                possibility that adequate compensatory or other
  15                corrective relief will be available at a later date,
  16                in the ordinary course of litigation, weighs heavily
  17                against a claim of irreparable injury.’”
  18   Alarcon, 2007 WL 4287336, at *4 (quoting Los Angeles Coliseum
  19   Commission v. National Football League, 634 F.2d 1197, 1202 (9th
  20

  21
       15 Id. at 7-8. Boeing cites no binding authority for its
       proposition that a potentially different outcome on motions filed
  22   in the state court is grounds for a stay. Further, as set forth in
       the briefing on Plaintiffs’ Motion to Remand, Boeing cannot assert
  23   a single colorable federal defense to shield itself from liability
       for poor vegetation management and failure to maintain electrical
  24   equipment, which started the Woolsey Fire. See Alarcon, 2007 WL
       4287336, at *5 (“[T]he state courts are fully prepared to
  25   adjudicate plaintiffs’ federal claim, as well as any federal
       defenses defendants may raise, Nevada v. Hicks, 533 U.S. 353, 366-
  26   67 . . . (2001), and the remand statute favors this outcome by
       greatly limiting the circumstances in which a remand order may be
  27
       appealed, 28 U.S.C. 1447(d).”).
       16 Id. at 8.
  28
       17 Id. at 8.
                                        10
            PLAINTIFFS’ OPPOSITION TO THE BOEING COMPANY’S EX PARTE APP. TO STAY ORDER
Case 2:19-cv-03955-MWF-FFM Document 49 Filed 08/14/19 Page 15 of 18 Page ID #:1876



  1    Cir.1980)). 18     “Moreover, any discovery obtained in state court
  2    would be relevant and applicable if the case was later removed to
  3    federal court.”       Manier, 29 F. Supp. 3d at 1288.
  4           Here, discovery as to Boeing is already initiated in state
  5    court in the Woolsey Fire coordinated proceedings. 19            If this
  6    action was properly before the federal court, discovery would also
  7    be ongoing.      Regardless of where the Von Oeyen Plaintiffs’ action
  8    ends up, Boeing will not be able to escape from discovery in the
  9    state court.      There are approximately 2,000 plaintiffs’ cases in
  10   the state court coordinated proceeding and, since the fire was
  11   started on Boeing property, Boeing and its employees will of course
  12   be subject to extensive discovery in any event.             Further, all of
  13   Boeing’s concerns assume that the remand order is reviewable, which
  14   it is not, and that even if the Ninth Circuit could review remand
  15   based on procedural defect, that Boeing would prevail on the merits
  16   of the appeal, which is improbable given the burden of proof and
  17   the case law and statutes. 20        Therefore, Boeing has failed to prove
  18   irreparable harm and its Ex Parte Application for Stay should be
  19   denied.
  20

  21
       18 Boeing asserts that “Boeing would be unlikely to recover much
       (if any) of its discovery costs from Plaintiffs in this case.”
  22   Dkt. 48 at 8. It gives no factual or legal basis for this claim.
       The only Ninth Circuit case Boeing cites for the proposition that
  23   this is “quintessential irreparable harm,” did not state that
       monetary expenses of a defendant (much less a crucial witness),
  24   constituted irreparable harm. The case did find that the balance
       of harms tipped in favor of a stay, in part because “human
  25   suffering, illness, and possibly death will result if a stay is
       denied.” Golden Gate Rest. Ass’n v. City & Cty. of San Francisco,
  26   512 F.3d 1112, 1125 (9th Cir. 2008). Boeing does not claim there
       is any issue of illness or death on its side of the ledger if it
  27
       does not achieve a stay.
       19 See Dkt. 42-5 at 2.
  28
       20 See supra Sections (II), (III)(B).
                                         11
            PLAINTIFFS’ OPPOSITION TO THE BOEING COMPANY’S EX PARTE APP. TO STAY ORDER
Case 2:19-cv-03955-MWF-FFM Document 49 Filed 08/14/19 Page 16 of 18 Page ID #:1877



  1           D.    A Stay Is Against Public Interest
  2           Boeing asserts that “the public interest necessitates a stay”
  3    because “a stay here would prevent the state courts from being
  4    burdened by potentially unnecessary litigation.” 21            Boeing cites
  5    several cases in support of its contention that a stay would serve
  6    the public interest, none of which are applicable to the case at
  7    bar.     Raskas v. Johnson & Johnson, 2013 WL 1818133 (E.D. Mo. Apr.
  8    29, 2013) and Citibank, N.A. v. Jackson, No. 3:16-CV-712-GCM, 2017
  9    WL 4511348 (W.D.N.C. Oct. 10, 2017) were decided by federal courts
  10   outside of the Ninth Circuit and involved removal pursuant to the
  11   Class Action Fairness Act (“CAFA”).           The entirety of the analysis
  12   of the public interest factor in Raskas consists of a single
  13   conclusory sentence: “[f]inally, as to the fourth factor, public
  14   interest favors granting a stay because it would avoid potentially
  15   duplicative litigation in the state courts and federal courts,
  16   thereby conserving judicial resources and promoting judicial
  17   economy.”      Raskas, 2013 WL 1818133, at *2.        In Citibank, as well as
  18   United States v. Real Prop. & Improv. Located at 2366 San Pablo
  19   Ave. Berkeley, Cal., 2015 WL 525711, at *5 (N.D. Cal. Feb. 6, 2015)
  20   (not involving a remand order), stay was granted to preserve
  21   judicial economy and thus serve the public’s interest because of
  22   the risk of duplicative litigation in state and federal court.
  23          In the present action, the coordinated state court litigation
  24   will proceed regardless of whether this case is remanded, and
  25   Boeing will be subject to third-party discovery.             Other plaintiffs
  26   are likely to file complaints against Boeing without any reference
  27   to contamination, the asserted basis for Boeing’s federal officer
  28
       21   Dkt. 48 at 9.
                                                12
            PLAINTIFFS’ OPPOSITION TO THE BOEING COMPANY’S EX PARTE APP. TO STAY ORDER
Case 2:19-cv-03955-MWF-FFM Document 49 Filed 08/14/19 Page 17 of 18 Page ID #:1878



  1    jurisdictional argument.       In short, any duplication is entirely a
  2    product of Boeing seeking to carve out a few cases from the greater
  3    consolidated action.      A stay of this action will not stop discovery
  4    and litigation against Boeing in state court.           Thus, a stay would
  5    not conserve judicial resources.
  6         Finally, Northrop Grumman Tech. Servs., Inc. v. DynCorp Int’l
  7    LLC, 2016 WL 3346349 (E.D. Va. June 16, 2016) in inapplicable here.
  8     Northrop Grumman is an Eastern District of Virginia case involving
  9    a dispute between a federal military contractor and its
  10   subcontractor and remand based on the federal officer removal
  11   statute.   There was no mass action with 2,000 similarly situated
  12   plaintiffs and no concurrent state litigation ongoing with or
  13   without remand.
  14        If Boeing had succeeded in its removal attempt, there would be
  15   discovery occurring right now on the merits of this case, including
  16   the cause of the fire.      This is the same discovery which is
  17   occurring in state court.       There is simply no basis to take these
  18   few cases and put them into limbo for any period of time, while the
  19   litigation goes on in another forum.
  20        Given that Boeing is unlikely to be successful on appeal, or
  21   even to be entitled to an appeal, as well as the advanced aged of
  22   certain Plaintiffs, “[i]f it lies anywhere, the public interest
  23   likely supports the adjudication of this case without the
  24   potentially lengthy delay that would result from staying this
  25   litigation to resolve an interlocutory appeal unlikely to have any
  26   effect on the substantive outcome of the case.”           Alarcon, 2007 WL
  27   4287336, at *5.     Thus, Boeing has failed to prove that a stay is in
  28   the public interest.
                                              13
          PLAINTIFFS’ OPPOSITION TO THE BOEING COMPANY’S EX PARTE APP. TO STAY ORDER
Case 2:19-cv-03955-MWF-FFM Document 49 Filed 08/14/19 Page 18 of 18 Page ID #:1879



  1    IV.   CONCLUSION
  2          For the foregoing reasons, Defendant Boeing’s Ex Parte
  3    Application should be DENIED.
  4

  5    Dated: August 14, 2019                      Respectfully submitted,
                                                   HOWARTH & SMITH
  6
                                                   SUZELLE M. SMITH
  7

  8

  9                                       By:      /s/ Suzelle M. Smith

  10                                               Suzelle M. Smith
                                                   Howarth & Smith
  11                                               523 West Sixth Street, Suite 728
                                                   Los Angeles, California 90014
  12                                               Telephone: (213) 955-9400
                                                   Facsimile: (213) 622-0791
  13                                               ssmith@howarth-smith.com
  14                                               Attorneys for Plaintiffs
                                                   Andrew von Oeyen, et al.
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                              14
          PLAINTIFFS’ OPPOSITION TO THE BOEING COMPANY’S EX PARTE APP. TO STAY ORDER
